107 F.3d 17
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Manjula RANI;  Rohnil Prasad, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70897.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 14, 1997.*Decided Feb. 19, 1997.

Before:  BRUNETTI, FERNANDEZ, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Petitioners Manjula Rani and Rohnil Prasad challenge a final order of deportation issued by the Board of Immigration Appeals (BIA).  We affirm the BIA's decision upholding the immigration judge's order finding petitioners to be deportable and denying their request for asylum and withholding of deportation.  We uphold the BIA's determination unless the evidence compels a contrary conclusion.  INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 816-17 (1992).  It does not do so in this case.


3
We agree with the BIA's conclusion that "evidence of generalized discrimination against ethnic Indians by indigenous Fijians, absent specific evidence of facts that would support a reasonable fear that the respondent faces persecution, is not enough to establish eligibility for asylum."   Here, the petitioners failed to show that they were singled out and persecuted.  Mere harassment is insufficient to create a well-founded fear.  See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).


4
The petitioners failed to meet either the burden of proof required for asylum or the higher standard required for withholding of deportation.  Consequently, we affirm the BIA's decision.


5
Petition for review DENIED.

HAWKINS, Circuit Judge, concurring:

6
This disposition undoubtedly reaches the proper result given the law we must apply to these specific facts.  One would hope, however, that no one would read our decision to condone the apparent disregard of native Fijians for the rule of law and the most basic principles of religious freedom.1



*
 The panel unanimously finds this case suitable for submission without oral argument pursuant to Fed.R.App.P. 34-(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 I am indebted to my brother Fernandez for raising the question that focused my thinking on the general conditions present in Fiji